Citation Nr: 1515213	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from September 1964 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In September 2011, the Veteran withdrew his request for a hearing before the Board.  

The Board remanded the claim in March 2012 and May 2014.  As the requested development has been completed, the claim has been returned for further appellate action.  


FINDING OF FACT

The current right knee disability was not incurred during active duty, is not the result of service, nor is it the result of or aggravated by the service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).
The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2007 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  His service treatment records, VA and private treatment records, and lay statements have been obtained.  He was provided with VA examinations in in May 2012 and June 2014.  The Board finds that the June 2014 medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in March 2012 and May 2014, when it was remanded for additional development.  In accordance with the remand instructions, the May 2012 and June 2014 VA examinations and opinions were provided and a supplemental statement of the case was issued in October 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
Where the veteran served continuously for 90 or more days during a period of war, and if arthritis became manifest to a compensable degree within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2014).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred his current right knee degenerative joint disease disability as a result of in-service injuries from playing football.  The record contains multiple medical records documenting the current degenerative joint disease of the right knee on X-ray, including most recently at a June 2014 VA examination.  

While service treatment records demonstrate treatment on different occasions for a left knee injury, the records do not document any complaint, finding, or diagnosis of a right knee disability.  Service treatment records also include an August 1964 enlistment examination and report of medical history, a March 1965 flight examination, a November 1965 report of medical history, a December 1965 flight examination, a November 1966 flight examination and report of medical history, an April 1968 flight examination, and an April 1970 separation examination.  Each examination was negative for complaints or diagnoses of a right knee injury and the musculoskeletal examinations were negative.  

Nevertheless, the Veteran has credibly reported that he incurred right knee injuries during service.  His reports are further supported by a May 1997 statement from his fellow service member who credibly reported how the Veteran complained of knee pain during service, particularly while playing football, and was encouraged to seek medical attention, but just shrugged off the injuries.  He recounted one instance in which the Veteran was on the ground clutching his right knee, saying that it locked up again.  

Therefore, the Board concludes that the first two elements of service connection- a current disability and an in-service injury-have been demonstrated.  However, service connection also requires evidence of a link between the current disability and the in-service injury, or nexus.  

As noted above, multiple examinations during service were negative for any chronic residuals resulting from the in-service right knee injuries.  

After service, private records from Dr. E.M. dated from March to August 1974, indicate that the Veteran was referred to him in January 1973 with regard to a history of a right knee injury that occurred while he was at work for the county, where he jumped down from the cab of a truck and his knee gave way.  The records noted that the Veteran had a history of injuries to his knees in high school and in service but that they involved only minor problems.  He stated that he worked up until the in-service injury in 1973 and that that injury from jumping down from the truck consisted of a major episode that resulted in a drastic change in his functional ability.  

Subsequent testing revealed a torn medial semilunar cartilage, which the Veteran had surgically repaired.  It was noted during surgery that the Veteran had rather marked chondromalacia of the femoral condyle and a peripheral tear of the medial meniscus.  The Veteran made a good recovery from the surgery, but he continued to have some knee problems that interfered with his job performance, which involved heavy work. 

At the time of a July 1976 VA examination of the knees, the Veteran reported that he had injured his right knee one or two times in service and experienced a "recurrence" after service in 1973 when he tore his medial meniscus and was told then that it was an old injury.  X-rays of the right knee showed minimal hypertrophic spurring of the joint surface of the tibia medially and also minimal hypertrophic spurring of the tibial spines; the impression was minimal hypertrophic arthritis.  

At a VA examination of the left knee in October 1995, the Veteran reported that he injured both of his knees playing football in the military and had undergone surgery on both knees after service. 

Additional VA outpatient records dated from 1991 to 1995 show treatment for complaints of bilateral knee pain.  X-rays in July 1991 show mild degenerative changes of the knees.  The Veteran underwent left knee surgery in August 1991, with a postoperative diagnosis of left knee medial meniscal tear and cartilage changes.  The left knee pain was reportedly worse than the right knee pain.  The impression was degenerative joint disease secondary to medial meniscectomy, bilaterally.   X-rays of the knees in August 1995 show bilateral narrowing of the medial compartment of the knee joint associated with spurring. 

In an April 1997 statement, the Veteran asserted that his right knee was an "adjunct condition" to his service-connected left knee.  He stated that his right knee was his "support leg" and was in pain all the time. 
Treatment records since that time document continued treatment for both knees, with consistent reports of the left knee symptoms being more severe than in the right knee.  

Two VA examinations and opinions were obtained in this case.  In May 2012, the Veteran reported that he sustained multiple right knee injuries, including during service, but that he may not have gone to the clinic because right knee sprains were common for him.  After reviewing the file and examining the Veteran, the examiner concluded that the current right knee disability was more likely due to the post-service 1973 work injury and subsequent surgery than due to the in-service injury or the service-connected left knee disability.  However, a complete rationale was not provided.  

A June 2014 VA examiner came to the same conclusion and provided a thorough rationale.  The examiner noted that the Veteran did not receive treatment for the right knee during service and that multiple in-service examinations, including the April 1970 separation examination were negative for right knee findings.  After six years of service without any documented right knee injury or treatment, the examiner explained that it wasn't until 1991 that degenerative joint disease of the right knee was first demonstrated.  During that interval, the Veteran had 20 years of physical work and activity and one documented injury which significantly impacted daily functioning by the Veteran's own admission and necessitated surgery.  On that basis, the examiner concluded that the Veteran's current right knee degenerative joint disease was less likely than not related to the reported in-service right knee injuries.  

Regarding a proximate relationship between the current right knee disability and his service-connected left knee disability, the examiner stated that there was simply no documentation of the type of altered gait or impairment in ambulatory ability because of the left knee which would be expected to lead to the injury in the right knee.  In addition, the right knee was operated on more than 15 years prior to the left knee surgery.  The examiner explained that even absent the left knee disability, the right knee would have been expected to lead to progressive degenerative joint disease over time and that that initial surgery on the right knee is 40 years old.  
The examiner stated that it is difficult to opine that the right knee disability was caused by or has been made permanently worse by the left knee disability when the current right knee condition can be explained by 66 years of life, which included decades of work in jobs which are difficult in terms of wear and tear on the knees, and which occurred after an injury post-service that was "work-related" and required surgery that is known to predispose to earlier arthritis potential.  The examiner concluded that the documentation available does not suggest that in-service events or the left knee injury are predominantly responsible for the right knee disability, but that the right knee disability was most likely due to the post-service work injury and subsequent surgery and 66 years of an active life. 

The Board agrees with the June 2014 VA examiner.  While the Board accepts as credible the lay evidence that the Veteran injured his right knee during service, there were no chronic residuals demonstrated despite multiple in-service examinations and the April 1970 separation examination.  There is also no evidence of treatment between service and the post-service work injury in January 1973.  By the Veteran's own admission, the work injury was severe and drastically changed the right knee functioning.  There is simply no competent evidence demonstrating that the right knee current degenerative joint disease is etiologically related to the in-service injuries, which were not severe enough to prompt the Veteran to seek treatment, rather than the post-service injury, which required surgical repair.  

The only competent evidence regarding whether the right knee disability is etiologically related to the reported in-service injuries is that of the June 2014 VA examiner, which is against the claim.  While the Veteran has made such assertions, he is not competent to provide such an opinion, which requires medical expertise he has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The June 2014 VA examiner's opinion was well explained and supported, and the Board finds the opinion to be more probative than the reports of the Veteran regarding a link between his right knee disability and service.  

Similarly, the only competent evidence regarding whether the right knee was caused or aggravated by the service-connected left knee disability is that of the June 2014 VA examiner, which is against the claim.  Again, the Veteran does not possess the requisite expertise to state that the right knee disability was caused or permanently aggravated by the left knee disability.  The June 2014 VA examiner's opinion was well explained and supported, and the Board finds it to be more probative than the Veteran's statements regarding a link between the right and left knee disabilities.  

Given the lack of competent evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current right knee disability and in-service injuries or the left knee disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is denied.  


____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


